Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding-precedent in this circuit.
PER CURIAM:
Ewin Henriques petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his Fed.R.Civ.P. 60(b) motion filed in his 28 U.S.C.A. § 2255 (West Supp.2009) proceeding. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court denied the motion on January 15, 2010. Accordingly, because the district court has *437recently decided Henriques’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We deny Henriques’s motion for a certificate of appealability. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.